Citation Nr: 1317597	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  11-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for tinnitus.

The Board notes that the Veteran also initiated appeals regarding the March 2009 rating decision assignment of an initial noncompensable (zero percent) rating for bilateral hearing loss, and that a rating of no more than 10 percent was warranted for a service-connected left calf scar.  Moreover, these issues were included as part of the February 2011 Statement of the Case (SOC) that addressed the tinnitus claim.  However, as part of his Substantive Appeal, the Veteran indicated that he only desired to continue his appeal regarding the tinnitus claim.  Thus, this is the only issue over which the Board currently has jurisdiction.  

The Veteran also initiated an appeal to a December 2009 rating decision which, in essence, denied service connection for an acquired psychiatric disorder and a left leg disorder.  However, service connection was established for an acquired psychiatric disorder by a September 2010 decision review officer decision (DRO), and for a left leg disorder by a July 2011 left leg disorder.  Nothing in the evidence assembled for the Board's review reflects the Veteran has expressed disagreement with the initial rating(s) assigned for these disabilities or the effective date(s) thereof.  In view of the foregoing, these issues have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision and for the reasons stated below, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In this case, the Veteran essentially contends that he developed tinnitus while on active duty, and has had recurrent symptoms since service.  Further, he contends that his tinnitus developed as a result of in-service noise exposure, and has provided details regarding the circumstances thereof.  The Veteran also submitted a January 2010 statement from a private audiologist who opined that it was likely that the Veteran's auditory status was connected to noise exposure experienced during service.  Although the audiologist did not specifically refer to tinnitus in this statement, as the concurrent audiological evaluation attached to this statement showed findings of both bilateral hearing loss and tinnitus it would appear that it was in reference to both disabilities.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board further observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence.  Service connection for tinnitus has been denied on the basis that there was no report of tinnitus on a March 2009 VA audio examination, as well as of the opinion of an October 2010 VA audio examiner.  The October 2010 VA examiner opined that the tinnitus was less likely as not caused or a result of his reported history of military noise exposure.  In support of this opinion, the examiner noted that all evidence reviewed prior to January 2010 found no report of evidence, and concluded that there was no "compelling" evidence to suggest that the Veteran experienced tinnitus prior to January 2010.  The examiner also found that the Veteran self-reported a long history of post-service noise exposure which the examiner stated should also be considered as a primary contributing factor to the development of the current hearing loss and recently reported tinnitus.

In short, the October 2010 VA examiner essentially concluded that the Veteran's account of recurrent tinnitus since service was not credible.  Nevertheless, the examiner also appeared to require that such testimony be subject to a higher standard than what is actually required under the law.  Specifically, the examiner found that there was no "compelling" evidence of tinnitus prior to January 2010.  However, the law states that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The Board further notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In short, the law does not required a claimant such as the Veteran to support his claim by "compelling" evidence that a disability originated during service.  Moreover, the examiner indicated by the stated rationale that hearing loss was not due to service either, and yet service connection has already been established for bilateral hearing loss.

The Board also notes that it, not the VA examiner, makes the ultimate determination regarding the credibility of the Veteran's lay testimony.  Here, the Board finds the Veteran's account of recurrent tinnitus since service to be credible, particularly his testimony at the April 2013 hearing before the undersigned VLJ.  

The Board further observes that there does not appear to be any dispute regarding the Veteran's account of his in-service noise exposure.  In fact, service connection was established for bilateral hearing loss based upon the Veteran's account of such exposure. 

As stated above, the Veteran's lay statements are generally sufficient for the purposes of determining the diagnosis and when tinnitus began.  See Charles.  While there is no competent medical evidence of record that addresses when the Veteran's tinnitus began, his statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus and the credible lay evidence of record shows that it began in military service and continued thereafter.  Moreover, the fact that the Veteran has been granted compensation for service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service.  Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warrant for tinnitus.



ORDER

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


